WICKER, Judge.
Randy Thibodeaux, who pled guilty to armed robbery, La.R.S. 14:64, complains that his ten-year sentence at hard labor is excessive. We affirm.
The sentencing range of La.R.S. 14:64 is five to ninety-nine years. Thibodeaux was advised, prior to pleading guilty, that he would be sentenced to ten years; and he testified that he understood this.
“[W]here a specific sentence has been agreed to as a consequence of a plea bargain, that sentence cannot be appealed as excessive and there is no need for the trial judge to give reasons for the sen-tence_” State v. Alfonso, 496 So.2d 1218, 1221 (La.App. 5th Cir.1986), writ denied 501 So.2d 206 (La.1987). Furthermore, we do not find this ten-year sentence excessive even if it were appealable. Thi-bodeaux had previously been convicted of simple robbery, and the Supreme Court has upheld similar sentences even for first offenders. State v. Prados, 404 So.2d 925 (La.1981).
We find no merit to Randy Thibodeaux’s appeal and consequently affirm the trial court; but we amend the commitment to reflect the transcript and minute entry which credit Thibodeaux for time served. La.C.Cr.P. art. 880.
AFFIRMED AS AMENDED.